Citation Nr: 0636340	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  02-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30-percent 
disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1967 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
July 2006, the Board requested an independent medical expert 
(IME) opinion regarding the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  A 
response to this request was received in November 2006.

In September 2002, the veteran raised an additional claim for 
the revision of a September 1982 rating decision based on 
clear and unmistakable error (CUE).  But since this 
additional claim has not been adjudicated by the RO, much 
less denied and timely appealed to the Board, it is referred 
to the RO for appropriate development and consideration.  The 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2006).


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus have been diagnosed 
and medically attributed to the veteran's military service.  

2.  The veteran's PTSD is manifested by intrusive thoughts, 
nightmares, difficulties sleeping, irritability, 
hypervigilance, some short-term memory loss, impaired impulse 
control, heightened startle response and difficulties with 
interpersonal relationships; the most recent evidence 
indicates he has a Global Assessment of Functioning (GAF) 
score of 50 - which, overall, indicates he currently has 
moderate to serious social and occupational impairment.

2.  The veteran's PTSD does not, however, cause deficiencies 
in most areas, such as work school, family relations, 
judgment thinking or mood; he does not have obsessional 
rituals that interfere with routine activities, 
speech problems, near-continuous panic or depression 
affecting his ability to function independently, spatial 
disorientation, neglect of personal appearance and hygiene, 
or other symptoms indicative of more serious occupational and 
social impairment.  


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.385 
(2006).

2.  The criteria are met for a higher 50 percent rating, but 
no greater, for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for 
Bilateral Hearing Loss and Tinnitus

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Since the Board is granting the veteran's claims for service 
connection for bilateral hearing loss and tinnitus, in full, 
there is no need to discuss whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if there has not been, it is merely 
inconsequential and, therefore, at most harmless error.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II).

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of 38 C.F.R. § 3.385 do 
not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran's service medical records (SMRs) are unremarkable 
for any indication of hearing loss or tinnitus.  In August 
1969, however, he sustained a traumatic injury to his skull 
and face.  He was reportedly unconscious for about 12 hours.  
There was no evidence indicating complaints of hearing loss 
or ringing in the ears at the time of that head injury.  At 
the January 1970 physical examination given prior to his 
separation from service, he denied ear trouble or hearing 
loss, and pure tone thresholds of 0 decibels were recorded in 
each ear at all frequencies tested.  

The report of an October 2001 VA audiological examination 
indicates the veteran had mild bilateral sensorineural 
hearing loss and tinnitus.  He reported that his hearing had 
gotten progressively worse since he was discharged from 
military service in 1970.  The October 2001 examiner believed 
it was less likely than not that the onset of the veteran's 
hearing loss and tinnitus were associated with his military 
service.



In March 2002, however, Dr. Lindefjeld, a private consultant, 
submitted a memorandum stating the most likely etiology of 
the veteran's hearing loss was his exposure to excessively 
loud noise and the head injury sustained during his 
military service.

To reconcile these conflicting opinions, in July 2006 the 
Board requested an IME opinion from Dr. Hashisaki, an 
Associate Professor in the Department of Otolaryngology at 
the University of Virginia.  In November 2006, Dr. Hashisaki 
responded to the Board's request by essentially agreeing with 
Dr. Lindefield's favorable assessment.  Dr. Hashisaki based 
his supporting conclusion, in part, on the fact that the 
veteran did not have any significant noise exposure before or 
after his military service and that the degree of high 
frequency sensorineural hearing loss shown was greater than 
would normally be expected due to aging.  Although the doctor 
could not determine whether the onset of the hearing loss 
and tinnitus occurred during service (due to incomplete 
records), he believed nonetheless that noise exposure during 
military service had some contribution to the veteran's high 
frequency sensorineural hearing loss and tinnitus.  

Dr. Hashisaki's IME opinion supports the hearing loss and 
tinnitus claims, as does Dr. Lindefield's, and there is only 
one opinion to the contrary - the one from the VA 
audiologist who examined the veteran in October 2001.  So the 
claims must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See, too, Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Increased Rating for PTSD, 
Currently Evaluated as 30-Percent Disabling

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO provided the veteran with a VCAA notice letter in 
September 2001.  The letter apprised him of the type of 
evidence needed to support his claim that was not on record 
at the time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 (Feb. 
24, 2004); see also Pelegrini II, 18 Vet. App. at 130 (Ivers, 
J., dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Recently, in Dingess v. Nicholson, the Court addressed the 
applicability of the VCAA notice requirements to situations 
where VA has granted service connection for a disability, 
but the veteran disagrees with the initial rating assigned.  
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  Specifically, VA must notify the claimant that 
"should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment."  Id.  These same notice 
requirements are equally applicable to situations, as here, 
where service connection has already been established for a 
specific disability and the veteran has filed a claim for an 
increased rating.  

In the September 2001 VCAA letter, the RO provided the 
veteran with notice of the evidence needed to support his 
claim for a higher rating for PTSD (including examples of the 
types of medical evidence that could be provided), 
the evidence VA would assist him in obtaining, and the 
evidence it was expected that he would provide.  Although the 
letter did not notify him that a schedular or extraschedular 
disability rating would be determined by applying relevant 
diagnostic codes in the rating schedule, this information was 
provided to him in the July 2002 statement of the case (SOC).  
So the September 2001 letter along with the July 2002 SOC 
satisfied the VCAA notice requirements as expressed by the 
Court in Dingess.  See Dingess, 19 Vet. App. at 491.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in September 
2001, so prior to the RO's initial decision in January 2002.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's SMRs, 
and his VA outpatient treatment (VAOPT) records.  Physician's 
Questionnaires were also submitted in February and June 2002.  
In addition, a VA examination was scheduled in October 2001.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And although offered, he declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.




Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, 
according to the General Rating Formula for Mental Disorders.  
The requirements for ratings at the various levels are as 
follows:

A mental condition that has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupation and social function or to require continuous 
medication is noncompensable (i.e., 0 percent rating).

A 10 percent disability rating is in order when there is 
occupation and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when there is 
occupation and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis 

The VAOPT records indicate, in April 2000, the veteran 
reported chronic sleep disturbance, usually getting only 4-6 
hours of sleep per night.  He lived with his wife of 29 
years, with whom he had two sons.  He said he got along well 
with his wife and children.  His GAF score was 68.  In 
September 2000, he reported that he was working full-time as 
a cook and had been a cook for 22-23 years.  He said he had 
some marital problems and had experienced some problems with 
peers and supervisors in the past.  His GAF score was 55.  

In March 2001, Dr. Stein, a VA physician and Board Certified 
Psychiatrist, submitted a letter on the veteran's behalf.  
The doctor stated the veteran had intrusive memories, sleep 
disruption due to recurrent nightmares, bouts of depression 
and rage reaction.  The doctor confirmed a diagnosis of PTSD 
(Axis I) with a GAF score of 50 (Axis V).

The report of the October 2001 VA examination indicates the 
veteran had isolation and avoidance tendencies, increased 
arousal, difficulty concentrating, hypervigilance, short-term 
memory loss, and exaggerated startle response.  He also had 
depression fluctuating between moderate and serious.  He 
reported losing his temper at inappropriate times and having 
a history of suicidal and homicidal ideation.  The examiner 
stated his symptoms were "serious in intensity."  He was 
employed full-time and had been since service, but his social 
interactions were marked by chronic irritability.  On mental 
examination, he was oriented to person, place, and date; he 
had no obsessive or ritualistic behavior, was able to 
maintain personal hygiene, had no panic attacks or psychotic 
features, and no speech problems.  His GAF score was 50.

In February and June 2002, Dr. Stein submitted Physician's 
Questionnaires on behalf of the veteran.  On the February 
2002 Questionnaire, in response to the question as to whether 
the veteran experienced deficiencies in family relations 
due to such symptoms such as near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, such as unprovoked irritability, 
and/or suicidal ideation, the doctor checked "yes."  The 
doctor, however, checked "no" in response to the question 
as to whether the veteran suffered from symptoms such as 
persistent delusions, or hallucinations grossly inappropriate 
behavior and/or persistent danger of hurting self or others.  

On the June 2002 Questionnaire, Dr. Stein noted the veteran 
experienced occupational and social impairment with 
deficiencies in most areas.  In support of this, he said the 
veteran had impaired impulse control manifested by unprovoked 
irritability, which interferes with his ability to establish 
and maintain effective relationships at home and work.  The 
doctor noted the veteran did not have total occupation and 
social impairment.

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM-IV).  According to DSM-IV, a GAF of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60, in comparison, is indicative of only moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, 
has some meaningful interpersonal relationships.

In this particular case the veteran has had GAF scores 
ranging from 50 to 68.  The two most recent scores have been 
50, indicating moderate to serious symptoms.

In order to receive a higher 50 percent rating the veteran 
must experience occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence supports a higher 50 percent rating for PTSD due 
to the veteran's short-term memory impairment, chronic sleep 
disturbance, impaired impulse control, irritability, 
depression and anxiety.  These symptoms result in reduced 
reliability and productivity and impair his work and social 
relationships.

An even higher 70 percent rating, however, is not warranted.  
Although Dr. Stein noted in the June 2002 Physician's 
Questionnaire that the veteran had deficiencies in most 
areas, the treatment records do not support this conclusion.  
And while the veteran reports occasional difficulties with 
peers and supervisors, he has been employed full-time since 
service, meaning now more than 36 years.  Moreover, although 
he has reported some marital strife, he has maintained his 
marriage for over 29 years and readily admits he gets along 
well with his wife and children.  So, overall, his level of 
occupational and social impairment is more moderate, 
than severe.  See 38 C.F.R. § 4.7.  This is not to say that 
he does not experience some serious symptoms of PTSD, 
including sleep disturbances, impaired impulse control, and 
depression, but only that these symptoms have not in turn 
resulted in serious occupational and social impairment.  

Furthermore, the veteran does not have obsessional rituals, 
speech problems, 
near-continuous panic or depression affecting his ability to 
function independently, spatial disorientation, neglect of 
personal appearance and hygiene, and inability to establish 
and maintain effective relationships.  And these, too, are 
symptoms more commonly associated with a rating at the even 
higher 70-percent level.  And while he has had impaired 
impulse control, bouts of depression, and a history of 
suicidal ideation, overall his symptoms are more equivalent 
to a 50 percent rating.

The veteran also has not shown that his service-connected 
PTSD has caused marked interference with his employment, 
meaning above and beyond that contemplated by his current 
schedular rating - which, again, is being increased to 50 
percent.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 
38 C.F.R. § 4.1.  The veteran also has not shown that his 
PTSD has necessitated frequent periods of hospitalization or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  All of his treatment and 
evaluation has been on an outpatient (as opposed to 
inpatient) basis.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, a higher 50 percent rating, but 
no greater, is granted for the PTSD.  A rating higher than 50 
percent is denied because the preponderance of the evidence 
is unfavorable - in turn meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus are granted.

A higher 50 percent rating for the PTSD is granted, subject 
to the laws and regulations governing the payment of VA 
compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


